Case 2:19-cv-00301-RSL Document 117-3 Filed 06/16/20 Page 1 of 4




            EXHIBIT C
4/24/2020                            - Blog ArchiveBoosting
                        Case 2:19-cv-00301-RSL              Your Internet 117-3
                                                         Document         Ministry - The Universal
                                                                                      Filed        Life ChurchPage
                                                                                             06/16/20         - Blog Archive
                                                                                                                      2 of 4




    Home        Get Ordained       Become a Minister       Products      Celebrity Ministers        Blog   Wedding Laws       FAQ         About Us




                                                                  Get Ordained


« Performing Marriages Start to Finish
One Comment                                            The Evolution of the Modern Church »

BOOSTING YOUR INTERNET MINISTRY                                                                                 Search...

  May 19, 2012, 12:13 am                                                                                        RECENT POSTS

                                                  Ministers and church leaders have                               Changing Your Name After Marriage

                                                  increasingly turned to the Internet to build                    Personalizing an LGBT Wedding
                                                  connections with their congregations. Some
                                                  ministers even specialize in online outreach                    Blending Families: Moving In Together With

                                                  programs. Individuals who have received their                   Your Pets

                                                  online ordination from Universal Life Church                    Family-Style Catering: Is It Right for Your
                                                  can seize upon many opportunities to build                      Wedding?
                                                  their ministries through the Internet.
                                                                                                                  Minimize Relationship Stress With These
                                                   Building a virtual congregation is a great way                 Financial Tips
The internet has many resources to grow your
                                                   for a minister to reach out and share his or
ministry and allow you to keep church members in
                                                   her faith. In some areas, wedding of ciants                  RECENT COMMENTS
the loop
                                                   are required to maintain a regular
                                                                                                                  blog on 80lb Wedding Dress
                                                   congregation to whom they preach. For some
individuals who choose to get ordained for free online, this can present a signi cant challenge.                  dating on The Bene ts of Online Dating
How can you build a solid ministry without having to rent or build a worship building? Many
ministers have turned to the online environment to build their congregations. Internet ministry                   ethanharper on Boosting Your Internet
                                                                                                                  Ministry
allows the ordained to share their faith to a worldwide audience, often at no cost.
                                                                                                                  chaussures homme petite taille on 80lb
Individuals who have pursued online ordination or who participate in these american marriage
                                                                                                                  Wedding Dress
ministries can use the following tips to build and enhance online ministry outreach. Individuals
who are not familiar with social networking sites may wish to consult online tutorials to learn                   realty on 80lb Wedding Dress
the basics of using these powerful tools.



             Tweet About Your Internet Ministry – Twitter is popular among individuals of all
             age groups because it provides a quick, easy way to communicate to users
             worldwide. Consider choosing a Twitter username and sending out faith-based
             messages. You can use the Twitter platform to invite individuals to live events or
to promote your ministry website. Twitter also provides a great way to interact with followers.
Find the Universal Life Church on Twitter.



              Build A Facebook Following – Facebook is one of the most popular social
              networking sites in the world. On Facebook, you should build a personal page for
              yourself that denotes your af liation with the Universal Life Church. You can also
                                                                                                                     EXHIBIT 164
                                                         WOZENIAK DECL. EX. C p. 1
https://theuniversallifechurch.org/2012/05/boosting-your-internet-ministry/                                                                                     1/3
4/24/2020                             - Blog ArchiveBoosting
                         Case 2:19-cv-00301-RSL              Your Internet 117-3
                                                          Document         Ministry - The Universal
                                                                                       Filed        Life ChurchPage
                                                                                              06/16/20         - Blog Archive
                                                                                                                       3 of 4
create a separate page for your congregation. Share uplifting thoughts and messages with your
followers.



             Network with Other Ministers Through Our Minister’s Network – It is a
             blessing to many ministers to get ordained for free online. However, the online
             ordination process leaves some individuals feeling like they haven’t had the
             opportunity to build strong friendships with other ordained individuals. Use a
Minister’s Network listing to connect with other ministers. The Minister’s Network is a great
way to stay current on the online ministry practices of others.



              Send A Daily Blog or Prayer to Your Followers – Remember that it is important
              for a minister to stay in touch with his or her congregation. Keep followers on
              Facebook, Twitter and your website engaged by posting a daily blog or short
              prayer. We welcome you to visit our Universal Life Church Blog!



Online ministry outreach allows passionate ministers to build relationships with individuals
around the world. Remember to update any online outreach sites and pro les regularly to
maintain visitor interest. Remember that your Internet ministry provides a powerful way to
share your faith and give back to the community.


  Tags: Blogging, Internet Ministry, Online Minister, Social Networking
  Category: Internet Ministry | Comment (RSS) | Trackback




ethanharper says:
October 25, 2018 at 5:34 am
Our mission is to follow our Lord Jesus and Our Ministry assist the people on various life
problem.

Reply to this comment

Leave A Reply
                              Name (required)


                              Mail (will not be published) (required)


                              Website




 Submit




                                                                   WOZENIAK DECL. EX. C p. 2
https://theuniversallifechurch.org/2012/05/boosting-your-internet-ministry/                                                     2/3
4/24/2020                            - Blog ArchiveBoosting
                        Case 2:19-cv-00301-RSL              Your Internet 117-3
                                                         Document         Ministry - The Universal
                                                                                      Filed        Life ChurchPage
                                                                                             06/16/20         - Blog Archive
                                                                                                                      4 of 4



     Home                          Become a Minister                                                            Phone: 201-350-8780

     About Us                      Celebrity Ministers                                                          Fax:     201-350-8781

     Blog                          FAQ                                                                          Email:   info@theuniversallifechurch.org

     Get Ordained                                                                                               Address: 188 Jefferson Street Suite 415
                                                                                Newark, NJ 07105

                                                  Copyright @ 2020 The Universal Life Church.com All Rights Reserved.




                                                          WOZENIAK DECL. EX. C p. 3
https://theuniversallifechurch.org/2012/05/boosting-your-internet-ministry/                                                                                3/3
